Citation Nr: 0512972	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the base of the right fifth metatarsal, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1982.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's residuals of a fracture of the base of the right 
fifth metatarsal constitute no more than a moderate injury.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the base of the right 
fifth metatarsal have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA 
with respect to the veteran's claim.  The RO provided the 
appellant with the applicable laws and regulations, and gave 
notice as to the evidence needed to substantiate his claim, 
by the August 2001 rating decision on appeal, the August 2002 
statement of the case, and various supplemental statements of 
the case (SSOCs).  The most recent SSOCs were issued in 
February, March and December 2004, after the Board's remand.  
Additionally, the RO sent the veteran a letter in November 
2003 that explained the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of VA 
and the veteran to identify and/or secure evidence; listed 
the evidence; and asked the veteran to submit and authorize 
the release of additional evidence.  Furthermore, the 
February 2004 SSOC included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the appellant has been afforded all notice 
required by statute.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records, and 
conducted VA examinations.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no other indication from the 
claims folder or allegation from the appellant that any 
relevant evidence remains outstanding.  Therefore, the Board 
finds that the duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  An October 2002 Conference Report indicates that 
the veteran canceled a hearing before the Board.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  This Diagnostic Code provides 
that moderate foot injuries warrant a 10 percent evaluation, 
moderately severe foot injuries warrant a 20 percent 
evaluation, and severe foot injuries warrant a 30 percent 
evaluation.  Diagnostic Code 5284.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1997).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a fracture of the base of the right fifth 
metatarsal.  

The record shows that the right foot injury for which the 
veteran is service-connected occurred in January 1981.  
Extensive VA treatment records indicate surgical treatment in 
September 2000 for a post-service fracture of the veteran's 
right calcaneus, incurred when he fell off a ladder.  The 
surgery was complicated by infection.  An August 2001 VA 
medical opinion provides that the September 2000 surgery was 
not performed for the veteran's service-connected right foot 
disability.  

The report of an October 2002 VA examination indicates that 
the veteran had a bulge, as if an osseous formation, at the 
base of the right fifth metatarsal.  The toes on the right 
foot were straight and the veteran had no motion in them.  
There was swelling in the right foot.  The diagnoses included 
many findings not relevant to the veteran's claim.  The 
pertinent diagnosis was that the veteran had hypertrophy of 
the base of the right fifth metatarsal.  

The report of a June 2004 VA examination provides that the 
veteran complained of bilateral foot aching and throbbing.  
The veteran worked as a security guard at a sit-down job and 
was not on his feet often.  He could not do the job if it 
required walking.  He related pain at the top and bottom of 
the ankle and the plantar aspect of the foot.  He related 
having the pain since 2000.  He said that the pain began 
suddenly when he shattered his heel.  The pain was from the 
ankle up to the leg.  The aggravating factor was weight 
bearing and the alleviating factor was non-weight bearing.  
The veteran related that his pain was 7/10, along with 
weakness, stiffness and fatigability in the ankle region.  He 
also related a lack of endurance in both feet.  His feet 
would throb while resting and would throb and sting on 
standing and walking.  The veteran reported flare-ups all the 
time, precipitated by standing and alleviated by resting.  
The veteran used an AFO brace for the right foot, and high-
top shoes, but no cane, inserts or corrective shoes.  The 
veteran related that he could not walk if he had to be on his 
feet all day, could not climb a ladder, and could not stand 
on his feet for longer than 30 minutes.  He said that he did 
not walk a mile any more because of the pain.  He could not 
run because the stiffness and motion of the ankle caused 
pain.  

On physical examination, the examiner noted many findings 
pertaining to the veteran's 2000 surgery.  Gait analysis 
showed that he had a supinated right foot, absent hallux 
purchase of the right foot, and a right footdrop.  The 
examiner noted that this was all possibly secondary to the 
veteran's crush injury (the residuals of which were his 
service-connected disability).  The examiner set forth the 
results of range of motion studies for the right foot and the 
right ankle.  The overall impression was that the veteran had 
pain in the right foot, compared to the left.  This was 
possibly related to: 1) enthesopathy in the ankle region; 2) 
bilateral limited range of motion; and 3) footdrop of the 
right.  The examiner expressed the opinion that, based on the 
examination and particularly the gait examination, the 
veteran had a decreased ability to plantar flex the foot.  
This was secondary to the ankle-related surgery the veteran 
had when he fractured his calcaneus.  The examiner summarized 
that it appeared that the veteran did have some discomfort 
with walking, perhaps due to the inability of the ankle to 
dorsiflex.  The veteran had decreased ambulation and mobility 
during the gait process.  

An addendum provides, in pertinent part, that there was 
apparent overgrowth of the right proximal fifth metatarsal, 
which might be the sequelae of the prior fracture and healing 
response in this location.  There was generalized osteopenia 
on the right relative to the left.  No acute fracture or 
dislocation was seen.  The osteopenia was less impressive 
when compared to a prior study from 2002.  

A November 2004 VA opinion indicates that the examiner 
reviewed progress notes and the reports of VA examinations 
conducted in October 2002 and June 2004.  In pertinent part, 
the examiner stated that the 1981 injury did not result in a 
crash injury, and the osteopenia in the right heel would have 
had to have come after the 1981 injury.  The examiner 
expressed rationales for these opinions with reference to the 
medical record.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a fracture at the base of the right fifth 
metatarsal.  

The competent medical evidence indicates that the veteran's 
service-connected residuals of a fracture of the base of the 
right fifth metatarsal constitute no more than a moderate 
injury.  The competent medical evidence provides that most of 
the veteran's right foot symptoms stem from his post-service 
fracture of the calcaneus.  The report of the June 2004 VA 
examination provides that the veteran had a decreased ability 
to plantar flex the foot, that was secondary to the ankle-
related surgery the veteran had when he fractured his 
calcaneus.  His discomfort with walking was perhaps due to 
lack of dorsiflexion of the ankle joint.  A November 2004 VA 
opinion indicates that the 1981 injury did not result in a 
crash injury, and the osteopenia in the right heel would have 
had to have come after the 1981 injury.

By contrast, the service-connected residual of the veteran's 
1981 inservice injury is hypertrophy of the base of the right 
fifth metatarsal.  The veteran's 1981 injury possibly 
resulted in supination of the right foot, absent hallux 
purchase and right footdrop.  There is no evidence that the 
service-connected residuals have required any hospital or 
outpatient treatment during the pendency of the appeal.  

The Board has considered the factors elucidated in DeLuca.  
The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where, as here, the 
diagnostic code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (specifically 
addressing the evaluation of a knee disability under Code 
5257).  But see Spurgeon v. Brown, 10 Vet. App. 194 (1997) 
(even if a separate rating for pain is not required, the 
Board is still obligated to provide reasons and bases 
regarding application of the regulation).  The Board finds 
that the veteran's residuals of a fracture of the base of the 
right fifth metatarsal does not warrant an evaluation in 
excess of 10 percent, even with consideration of sections 
4.40 and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in DeLuca.  The VA outpatient treatment records and 
examination reports do not demonstrate that the pain from the 
veteran's service-connected disability (as distinct from his 
non-service-connected residuals of a calcaneal fracture) 
results in functional loss that more nearly approximates 
symptom combinations productive of moderately severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5284.

The Board recognizes the veteran's complaints of pain.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether a 
disability satisfies diagnostic or evaluative criteria.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence that his residuals of a fracture at the base of the 
right fifth metatarsal warrant an evaluation in excess of 10 
percent.  

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the veteran has reported that his 
service-connected right foot disability interferes with 
walking and standing, there is no evidence showing that it 
has markedly interfered with his employment status.  Further, 
there is no indication that it has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the base of the right fifth metatarsal is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


